United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604


                                            April 17, 2019



                                                Before

                              FRANK H. EASTERBROOK, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

                              PAMELA PEPPER, District Judge*



No. 15-2444                                                         Appeal from the United
                                                                    States District Court for
PAUL REGAINS,
                                                                    the Northern District of
   Plaintiff-Appellant,                                             Illinois, Eastern Division.
            v.
                                                                    No. 14 C 9687
CITY OF CHICAGO,                                                    James B. Zagel, Judge.
    Defendant-Appellee.



                                                 Order

       The opinion of this court issued March 13, 2019, is amended as follows:

         Page 2, carryover paragraph, eighth line, “failing to a report a” is
         replaced by “failing to report a”

         Page 5, carryover paragraph, fifth line, “in custody until his
         December 3, 2012 trial—” is replaced by “in custody until his
         December 3, 2013 trial—”

*   Of the Eastern District of Wisconsin, sitting by designation.
No. 15-2444                                                                            Page 2



     Page 7, second full paragraph, second and third lines, “He was
     arraigned and detained by lawful process on September 4, 2012;” is
     replaced by “He was arraigned and detained by lawful process on
     September 3, 2012, or earlier;”

     Page 7, second full paragraph, eighth line, “on December 3, 2012—
     the date he was acquitted.” is replaced by “on December 3, 2013—the
     date he was acquitted.”

     Page 7, second full paragraph, tenth line, “claims properly fell” is
     replaced by “claim properly fell”

     Page 8, carryover paragraph, tenth and eleventh lines, “December 3,
     2012,” is replaced by “December 3, 2013,”

     Page 12, first full paragraph, third line, “or marshal proof the proof
     at summary judgment” is replaced by “or marshal proof at summary
     judgment”

     Page 12, first full paragraph, tenth line, “To state a Monell claim,” is
     replaced by “To prove a Monell claim,”.

    Plaintiff-appellant filed a petition for rehearing on March 27, 2019. All of the
judges on the panel have voted to deny rehearing. The petition for rehearing is
therefore DENIED.